Citation Nr: 1047692	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the left knee.
			

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which denied the Veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the left knee.  

In December 2009, the Board remanded the Veteran's claim for 
further development, specifically to afford him a VA examination.  
This was accomplished, and in March 2010, the VA Appeals 
Management Center ("AMC") issued a Supplemental Statement of 
the Case ("SSOC"), which continued to deny the Veteran's claim.  
The claims folder was then returned to the Board for further 
appellate proceedings.

In June 2010, the Board again remanded the Veteran's claim for 
additional development, specifically to afford him a second VA 
examination and to obtain the names and addresses of all 
providers who had treated him for his left knee disorder since 
service.  This was accomplished, and in October 2010, the AMC 
issued an SSOC, which continued to deny the Veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case.  However, 
because the evidence consists only of a restatement of the 
Veteran's previous contentions regarding the etiology of his left 
knee disorder, the Board finds that a waiver of initial review of 
the evidence by the agency of original jurisdiction is not 
necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran's left knee degenerative joint disease is etiologically 
related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's left knee degenerative joint disease was neither 
incurred in, nor aggravated by active duty service, and left knee 
arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of a letter dated August 2007.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection, the division of 
responsibility between the appellant and VA for obtaining the 
required evidence, and requested that the appellant provide any 
information or evidence in his possession that pertained to such 
claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board 
notes that this letter also satisfied the requirements of Dingess 
and informed the Veteran of how VA determines the disability 
rating and effective date elements of a claim.

      b.) Duty to Assist  

The Board is satisfied that the duty to assist has been met.  The 
claims folder contains the Veteran's post-service treatment 
records and VA examination reports, dated January 2010 and 
September 2010.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any available treatment records pertaining to his 
claim that he wished to have considered that have not already 
been obtained and associated with the claims folder.

As will be discussed in greater detail below, during the January 
2010 examination, the VA examiner concluded that she was unable 
to offer an opinion regarding the etiology of the Veteran's left 
knee disorder without resorting to mere speculation.  In this 
regard, the Board notes that any connection that would be based 
on "speculation" would be too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires that 
there be a "substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Accordingly, the Board 
remanded the Veteran's claim to allow him to undergo a second VA 
examination.  Review of the September 2010 examination report 
shows that the examiner reviewed the complete claims folder, 
including the Veteran's post-service private and VA treatment 
records, as well as the January 2010 examination report, elicited 
from the Veteran his history of left knee complaints and 
symptomatology, reviewed diagnostic test results and conducted a 
thorough physical examination.  Accordingly, the Board concludes 
that the examination report is adequate upon which to base a 
decision in this case.

In addition, the Board concludes that all reasonable efforts to 
develop evidence for the record have been made.  In August 2007, 
the RO submitted a request to the National Personnel Records 
Center ("NPRC") in St. Louis, Missouri, to obtain the Veteran's 
service treatment records.  In September 2007, the NPRC reported 
that, although all procedures to obtain the records were 
correctly followed and exhausted, the Veteran's information could 
not be located.  It was further noted that, if the records had in 
fact been stored at the NPRC facility, they might have been 
destroyed in a 1973 fire, which had destroyed records in the area 
in which the Veteran's records would have been kept.  In November 
2007, the RO telephoned the Veteran, informed him that his 
service treatment records could not be located, and asked if he 
had any copies of such records; he said that he did not.  In 
August 2008, the RO sent the Veteran a letter officially 
notifying him of the 1973 fire at the NPRC facility, along with a 
"Request for Information to Reconstruct Medical Data" (VA Form 
13055), and requested that he provide the names of the facilities 
where he was treated for his claimed left knee injury during 
service, to allow the RO to conduction a more thorough search.  
In February 2009, the RO contacted the National Archives Records 
Administration ("NARA") and submitted the request for treatment 
records.  In May 2009, NARA responded that there were no clinical 
libraries established at Camp Breckinridge or Ft. Lewis (the 
areas the Veteran identified on his form as the locations where 
he received left knee treatment in service) in 1953 or 1954, and 
that the Veteran's records had most likely been destroyed in the 
1973 fire.  In June 2009, the RO prepared a memorandum, which 
concluded that all procedures to obtain the Veteran's service 
treatment records had been correctly followed and exhausted, and 
that any further attempts to locate such records would be futile.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule, which states 
that when there is an approximate balance in the evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  There is also a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  However, the Court has also held that there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
Government control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases). 
 
It therefore appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, the Board concludes 
that no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran contends that he sustained a left knee injury during 
service after he suffered a fall while attempting to climb over a 
wall on an obstacle course during basic training.  As previously 
discussed, however, the Veteran's service treatment records are 
unavailable.  

Post-service treatment reports reveal that the first incident of 
record of the Veteran having received treatment for a left knee 
disorder was in April 1994, when he was seen at the Centra Care 
Clinic ("Centra") with complaints of left knee pain and a 
previous history of "water on the knee."  The examiner noted 
that he did not report having sustained any specific injury, but 
only mentioned that, while engaged in his usual carpentry work, 
he had noticed a marked discomfort and stiffness in the left 
knee.  There is no indication that the Veteran ever mentioned 
having sustained a left knee injury during service.  An 
examination revealed crepitus upon rotation of the knee.  The 
diagnosis was osteoarthritis with patellar chondromalacia. 

In May 1994, the Veteran returned to Centra for a follow up 
examination.  At that time, he reported that he had recently been 
injured in an accident at work when a pile of wood struck his 
left knee, resulting in a contusion in the lateral position.  The 
diagnoses were (1) lateral left knee contusion, and (2) 
chondromalacia of the patella with osteoarthritis and probable 
cartilage damage.  Although the clinician recommended that he 
undergo an orthopedic evaluation, the Veteran declined, stating 
that he preferred to wait until his summer work schedule was more 
under control.  

In June 1994, he was seen again at Centra with complaints of 
continuing bilateral knee pain, the left worse than the right.  
The clinician noted that the Veteran believed this to be a 
cartilage problem, and advised that he undergo an arthroscopic 
assessment.  Again, there is no mention in the treatment notes of 
the Veteran having injured his knee during active duty service.  

The claims folder shows no further evidence of complaints of a 
left knee disorder until June 2003, when an internal medicine 
consultation at the St. Cloud, Minnesota, VA Medical Center 
("VAMC") indicated, in the "review of systems," that the 
Veteran had rheumatologic chronic left knee pain and finger pain, 
otherwise negative.

The evidence of record shows that the Veteran did not seek 
treatment for a chronic left knee disorder again until March 
2004, when he was seen by a private physician, Dr. L. Chough.  At 
that time, a left knee x-ray revealed significant loss of 
cartilage space with bone-on-bone contact.  A review of the 
treatment records, however, shows that, although the x-ray was 
identified as pertaining to the left knee, Dr. Chough reported 
that the Veteran had had a long-standing history of pain in the 
right knee, with no acute injury that he could recall.  The 
diagnosis was right knee degenerative joint disease.  The Board 
notes, however, that, due to the discrepancy between the x-ray 
and the treatment notes, it is unclear whether the examiner 
actually diagnosed the Veteran as having degenerative joint 
disease of the left or right knee.  Nonetheless, the Board also 
observes that, during the January 2010 VA examination, the 
Veteran stated that an x-ray of his left knee had been taken in 
2004.   

Treatment records from the St. Cloud VAMC show that, in December 
2007, while undergoing a general examination, the Veteran 
reported that he had been "experiencing knee joint pain," and 
said that he had been speaking with his veterans service 
representative about the possibility of having the condition 
service connected.  No diagnosis was noted.

In August 2008, the Veteran returned to the VAMC with complaints 
of increased pain in his left knee.  At that time, he reported 
that he had been engaged in some minimal activity outside and 
some cleaning over the previous week, but did not feel that he 
had done enough to cause the increased pain.  Upon examination, 
it was noted that the left knee was swollen and much larger than 
the right knee.  He was diagnosed with severe left knee 
arthritis, which the clinician noted had been shown on an x-ray 
in 2003.  He was given anti-inflammatory medication and referred 
to orthopedics.

In January 2010, the Veteran was afforded a VA joints 
examination.  At that time, he reported that he had twisted his 
left knee during an accident in basic training.  He said that he 
was given three days off to rest the joint, and then returned to 
complete basic training.  He added that the left knee had been 
giving him problems on and off ever since leaving service.  He 
also reported having suffered a left knee injury during a hunting 
trip to Canada 25 years earlier.  He said that he had "sat there 
for days without help after [the] knee injury," and was 
subsequently seen by a physician, who taped the knee.  He also 
referred to having an x-ray of the left knee performed in 2004.  
After comparing a current x-ray to an October 2008 x-ray, the 
examiner concluded that there was no significant interval change 
in the Veteran's severe left knee degenerative joint disease with 
loose bodies.  She also noted that the Veteran had been 
previously employed for many years as a heavy equipment operator 
with a mining company until his retirement in 1962.  The 
diagnosis was severe osteoarthritis of the left knee.  However, 
the examiner concluded that she was unable to opine without 
resort to mere speculation regarding whether the Veteran's left 
knee disorder was related to active military service.  In this 
regard, she stated that the Veteran had been able to work in a 
physically-demanding job for many years, which she noted may have 
contributed to his osteoarthritis, and also noted that his left 
knee accident in Canada could have also been a contributing 
factor.  However, she also said that his claimed in-service 
injury, for which there were no treatment records, could have 
caused or contributed to his current disability.  

In September 2010, the Veteran was afforded a second VA joints 
examination.  The examiner first noted that she had reviewed the 
Veteran's complete claims folder, including his available post-
service treatment records and his January 2010 VA examination 
report.  She noted that an x-ray revealed moderate narrowing of 
the lateral compartment and several areas of ossification, which 
she said was unchanged from the previous study in January 2010.  
She diagnosed the Veteran with left knee degenerative joint 
disease and concluded that there was no supporting evidence of 
record regarding his having sustained or received treatment for a 
left knee injury during service.  The examiner did, however, note 
that the treatment reports of record showed that the Veteran had 
sought treatment for a left knee work-related injury in May 1994, 
when he told the examiner that a pile of wood had struck his left 
knee (the Board notes that, during the January 2010 VA 
examination, the Veteran reported that, following his retirement 
in 1962, he had continued to work part-time until 2007).  Based 
on the evidence of record, the examiner opined that it was less 
than 50 percent likely that the Veteran's left knee disorder was 
related to, or was the result of, active duty service.  In 
particular, she noted that he had been an individual who had had 
a physically-active career for 40 years.  In this regard, she 
also noted that there was no probative evidence to show that the 
Veteran had been treated for, or diagnosed with, a left knee 
disorder within one year of separating from service.  She 
explained that, after reviewing his treatment reports from the 
past 16 years, there was no indication that he had injured his 
left knee during service, or that such an injury had resulted in 
persistent pain.  However, she again pointed out that, while 
there was no probative evidence of a left knee injury in service, 
the Veteran had reported having sustained a left knee injury in 
1994.  

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Having reviewed the complete claims folder, the Board finds the 
probative evidence of record to be against the Veteran's claim of 
entitlement to service connection for degenerative joint disease 
of the left knee.  In this regard, the Board has considered 
whether service connection is warranted either on a direct or 
presumptive basis for such condition.

The Board notes that whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

With regard to granting service connection on a direct basis, the 
Board finds the most probative evidence to be the September 2010 
VA examination report, in which the examiner specifically noted 
that she had reviewed the complete evidence of record, performed 
a comprehensive physical examination and discussed with the 
Veteran his history of left knee problems.  In arriving at her 
conclusion that it was less likely than not that the Veteran's 
left knee disability was the result of service, she noted that 
not only had he sustained a physically-active career for some 40 
years after service, but had also sustained at least two post-
service traumatic knee injuries, one related to a work accident 
in 1994, and one while on a fishing trip in 1985.  

In this respect, the Board notes that although the Veteran now 
claims that he has no recollection of having injured his left 
knee in 1994, or being struck by a wood pile (see VA Form 21-
4138, November 2010), as discussed above, there is a treatment 
record from Centra, dated May 11, 1994, in which the Veteran 
sought treatment after specifically stating that he had an 
accident at work where a pile of wood struck his knee.  As noted 
above, there is no evidence that the Veteran ever advised the 
treating clinician that he had sustained an injury to his left 
knee during service.  

The Board also notes that there is no probative evidence of 
record that the Veteran sought treatment for a chronic left knee 
condition until April 1994, nearly 40 years after active duty 
service, when he merely reported that he had been experiencing 
some pain and stiffness in the joint while engaged in his 
carpentry work; there is no evidence that he ever told any of his 
treating medical practitioners that he sustained a left knee 
injury while on active duty service until after he began the 
application process for VA compensation benefits.  In this 
regard, the Court has held that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, other than the Veteran's own assertions 
concerning the etiology of his condition, made many years after 
service while seeking service connection, there is no evidence 
that he had a chronic left knee disability until 1994, at which 
time, the disorder was diagnosed as osteoarthritis with patella 
chondromalacia.  This fact is evidence that significantly weighs 
against his claim. 

In this respect, the Board notes that, in addition to the medical 
evidence, it has also considered the statements of the Veteran in 
support of his claim.  The Board acknowledges that the Court has 
repeatedly held that a veteran is competent to describe symptoms 
of which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that 
joint pain and stiffness are the types of symptoms the Veteran is 
competent, as a lay person, to describe.  See Barr v Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, it is well settled that lay persons 
without any apparent medical training, such as the Veteran, are 
not qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).

Moreover, even though the Veteran now claims that he had 
experienced a continuity of left knee symptomatology since 
service, the Court has held that, where there is an assertion of 
continuity of symptomatology since service, medical evidence is 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition."  McManaway v. 
West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, however, after taking all of the evidence 
into consideration, including the Veteran's post-service 
treatment records, which revealed no evidence of complaints or 
treatment for his left knee until the spring of 1994, and then no 
treatment again until some 10 years later, as well as the results 
of a complete physical evaluation, radiology reports and the 
personal statements of the Veteran himself, the VA examiner 
concluded that his current left knee degenerative joint disease 
was not the result of service.  The Board finds this opinion by a 
competent health care specialist to be the most probative 
evidence of record as to the relationship between the Veteran's 
current disability and service, and ultimately outweighs the 
Veteran's inconsistent statements regarding etiology.  

Finally, the Board notes that it has also considered the 
statements from the Veteran's family, who attested in writing as 
to their belief that the Veteran had sustained a left knee injury 
during active military service.  While individuals, such as the 
Veteran's family, are deemed competent to report subjective 
symptoms observable to the naked eye, as noted above, lay persons 
without medical training are not qualified to render medical 
opinions regarding matters such as determinations of etiology, 
which call for specialized medical knowledge.  See Espiritu, 
supra.  Here, there has been no evidence presented that would 
establish that any of the Veteran's family members who provided 
statements regarding the symptoms they observed have any medical 
knowledge or training.  Accordingly, although the Board 
recognizes the sincerity with which they provided their 
statements, unfortunately, it concludes that such statements have 
little probative value in determining whether the Veteran's 
current left knee disorder is related to service.  

For these reasons, the Board finds the probative evidence of 
record to be against the claim of entitlement to service 
connection on a direct basis for a left knee disability.  The 
Board also finds against granting service connection on a 
presumptive basis, because, as noted above, there is no evidence 
to show that the Veteran was diagnosed with degenerative 
arthritis within one year of separating from service.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease 
of the left knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


